Alexander, C.J.
(dissenting)—In my judgment, we should adhere to our February 16, 1988, opinion in this matter. Therefore, I dissent.
I do not believe that RCW 41.32.520 supersedes Verna Knack's election of benefits. RCW 41.32.497, as amended in 1973,6 required her to choose among the retirement plans provided in sections .497 and .498(1) and (2), and it made her choice irrevocable. If the Legislature's intent regarding the survivor requirement was not clear in 1947, it was clarified by the specific language of the 1973 amendment.7 Legislative policy changes as economic and sociological conditions change, and rules of statutory construction require that the court take into account the sequence of all legislative enactments relating to the same subject matter. See Connick v. Chehalis, 53 Wn.2d 288, 291, 333 P.2d 647 (1958); State v. Kichinko, 26 Wn. App. 304, 311, 613 P.2d 792, review denied, 94 Wn.2d 1011 (1980). The provision of new options, the requirement of an affirmative choice, and the requirement that the choice be made at the time of retirement, rather than at any time before the first installment of the pension becomes due, all indicate there had been some change in legislative policy by 1973. If one section of the act is to supersede the other, the later amendments must control.
The majority contends, however, that sections .497, .498, and .520 can be reconciled by holding that a member's choice is irrevocable only as to the member. There is no *667indication that such a limitation was intended, and no reason why the Department of Retirement Systems should not be bound in the same manner as members of the system. Any other arrangement would be inconsistent with the statutory scheme as a whole. Since a member must elect a benefit plan at the time of retirement, his or her choice is established at the time retirement becomes effective. A member's retirement allowance accrues upon approval of the retirement application. RCW 41.32.795; WAC 415-112-520. "Retirement allowance" means the sum of annuity and pension of any optional benefits payable in lieu thereof. It includes monthly payments to a retiree's beneficiary. RCW 41.32.010(25). To "accrue" means to come into existence as an enforceable claim, to vest. Webster's Third New International Dictionary (1969).8
Verna Knack selected her retirement plan on June 26; her retirement became effective July 1. The accumulated contributions she had chosen to withdraw constituted a claim upon the pension fund, payable to her or to her estate.9 Verna's death terminated the obligation to make monthly payments to her, but the retirement system was bound, by Verna's choice of Option 2, to provide a monthly allowance to Wallace Knack.
This construction of the statute does not, as the majority suggests, render RCW 41.32.520 meaningless. Neither the 1947 nor the 1973 amendments made selection of a survivor option mandatory, and both permitted that choice to be made at any time before the first installment was due. Section .520 still applies if a member dies before this deadline without having selected a survivor option.
Rules of statutory construction require that section .520 be considered in relation with all other provisions of the *668statute. See Tommy P. v. Board of Cy. Comm'rs, 97 Wn.2d 385, 391, 645 P.2d 697 (1982). I believe the interpretation I propose is the most logical way to harmonize all of the provisions cited above. It is also entirely consistent with the Department's own perception of the purpose of section .520: "to provide a monthly survivor allowance which has been earned by many years of service . . ."10 If a member has selected a survivor option, as did Verna Knack, this purpose has been accomplished.
Finally, I would note that the existence or nonexistence of a survivor benefit plan provides a more rational basis for the difference in treatment than the mere timing of a member's death. It also provides a more equitable result for both the members and their survivors. When pension legislation is ambiguous, it is to be liberally construed most strongly in favor of the beneficiaries. Hanson v. Seattle, 80 Wn.2d 242, 247, 493 P.2d 775 (1972).
For these reasons, I dissent.
Review denied at 113 Wn.2d 1021 (1989).

Laws of 1973, 1st Ex. Sess., ch. 189, §§ 2, 3, p. 1405-06.


The 1947 act simply provided certain options. In the provisions which became section .530 and part of section .498 it deleted language requiring a specific survival period in order for selections to be effective. However, unlike the language in the 1973 versions of RCW 41.32.497 and .498(2), it did not specifically state that those choices would be irrevocable.


Since "accrue" is not defined in the statute, it should be given its common meaning. Garrison v. State Nursing Bd., 87 Wn.2d 195, 196, 550 P.2d 7 (1976).


This lump sum payment was not part of the survivor benefits designated in Option 2 and, therefore, should go to Verna's estate, rather than to Wallace Knack as her beneficiary.


This statement of purpose was contained in the explanatory notes included after section .520, in the copy of the proposed 1967 amendments to RCW 41.32, attached to the minutes for the October 10, 1966, meeting of the Board of Trustees of the teachers' retirement system.